Title: To John Adams from François Adriaan Van der Kemp, 18 March 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and high-respected Friend!
Oldenbarneveld 18 March. 1816.


Although I dilay’d till now to answer your very gratifying favour of Febr. the 5th, it was not, that I valued it less. But various circumstances imperiously forbid to pay it Sooner my attention—I Shall not plead the necessity of answering European Letters—and yet this would have Some weight by my frend—amongs whom was one of the Children of our deceased de Gyzalaer—requesting me to mention his death to the venerable John Adams, as deeply Sensible, of the continued remembrance and esteem, which he fostered towards their revered Father. But Some distressing circumstances in the family of my frend, which filled me with anxious cares, have entirely occupied my mind, and yet my endeavours, I apprehend, Shall finally be vain—want of prudence and activity and indolent weakness have embarrassed his Sons affairs—which—if not desperate, are highly critical. Now—I know from your heart—I do not want another apology.
I must have verÿ incorrectly expressed my Self in one of my last; I did not want nor even desire information about “the infernal Spirit” I applied to your better knowledge, to know—if the expression "an infernal Spirit, which has evil for its good—is that of correct language—It appeared to me—a blunder—it Seemed contradictory with the idea of perfection—to which it is however joined bÿ Ed. Burke.
Our losses have been reciprocal—you can not wish, that I Should undervalue mine—Others Stand on the threshold! may I not be deemed utterly undeserving, to move—in another Station—in their in your glorious Sphere! what a pleasing—what a comfortable prospect, if we can confidently indulge the flattering vision, once, it shall be reunited with all, who are worthy, who were dear to us—I wander often in these aërial fields. That good and omnipotent Being doth good continually and eternallÿ—the creation of our globe was perhaps only its renovation for another Set of Beings. Its pristine Inhabitants enjoy a mor happy existence—may be the Angels, of whom we know So little—and So might perhaps the existence of our Lord—having dwelled here before, and rewarded for his well doing—ennobled with the Province to Save a new race of men, be made plausible. The final destruction of this globe—Shall prepare it again; for a new modification by the Almighty power—and the Newtons—the Wheston’s the Buffons of the next generation again employ’d, to explain the Laws and Secrets of nature—and heap a new reveries upon reveries. But let me not longer vex you with mine. I have been employ’d these days in trying experiments upon experiments in measuring time—by the pulse—allways Successfully—although I can not explain the whÿ? It may Appear as insignificant as the motion of an apple in its fall—and yet a Newton explained the laws of gravitation—
I ardently hope, your Ladÿ at this time has perfectly recovered her health—it Spread a gloom over your whole Letter—I do not remember, that I ever received one from your hand—So formal, So cold! God Spare her precious life for you—for her children—for her friends. For her own Sake. I doubt not in the least, or She would cheerfully Submit to her Maker’s will to whatever She knew must be conducive to her more permanent happiness. Recommend, my Dear Sir! your friend to her remembrance.
About this time De witt Clinton must have forwarded you a Bagatelle—if it can amuse you for a few moments in an hour of leisure, my labour is rewarded—Send it, when perused to Jos. Quincy—with request to give afterward’s to the Elliot’s familÿ—wher mor papers of me are, and from where I can obtain it, when wanted.
I remain with Sentiments of affectionate respect / your obliged frend!

Fr Adr vanderkemp


P.S. excuse this coarse paper, I possess this moment no other—be Persuaded, that the Sentiments, which warm my breast; are as pure, as if expressed on that of the finest texture, lined with gold—

